Exhibit 10.18 October 13, 2011 Don Reeves Via Email:[email] On behalf of Silver Spring Networks, Inc. (the "Company"), I am pleased to offer you the following promotion opportunity. The terms of your new position with the Company are as set forth below: 1. Position.You will become a SVP, Smart Grid Services.Your new position with the Company will be effective October 10, 2011 (your "Promotion Start Date''). 2. Compensation. a) Base Salary.You will be paid a monthly rate of $22,500 (your "Base Salary", annualized at $270,000). Your salary will be payable pursuant to the Company's regular payroll policy (subject to applicable withholding taxes).This represents a 16% promotional increase. b) Bonus.You will be entitled to participate in Silver Spring Networks' 2011 Bonus Plan. Your bonus target is equivalent to 35% of base salary for the applicable bonus period, and subject to the terms and conditions of the applicable bonus plan. The Company's Human Resources Department will inform you of the details of the plan. The Company reserves the right to vary or terminate (with or without replacement by a further scheme) 3. Stock Options. In connection with the promotion, the Company will recommend to its Board of Directors that you be granted a stock option to purchase 25,000 (twenty-five thousand) shares_of Silver Spring Networks, Inc. Common Stock with an exercise price equal to the fair market value of the Common Stock on the date of grant. Stock options are subject to vesting and other terms and conditions set forth in the 2003 Stock Option Plan and the applicable stock option agreement.You will receive additional details about your equity award from Stock Administration. 4. Termination of Employment and SeveranceBenefits. We are pleased to provide you with certain benefits in the event of your termination without "cause" or "constructive termination" from the Company as specifically set forth in Attachment A. 5. At-Will Employment. You understand that your continued employment with the Company is not for any specified term and will at all times be on an "at will" basis, meaning that either you or the Company may terminate your employment at any time for any reason or no reason, without further obligation or liability. Page 1Initials 555 Broadway Street, Redwood City, CA 94063 Exhibit 10.18 We are all delighted to be able to extend you this promotional opportunity. To indicate your acceptance of the Company's offer, please sign and date this letter in the space provided below and return it to me, no later than October 17, 2011. Additionally, as part of your acceptance of the Company's offer, please return a signed and dated copy of AttachmentA (Termination of Employment and Severance Benefits). This offer letter, together with Attachment A, set forth the terms of your promotional opportunity with the Company, and supersede any prior representations or agreements, whether written or oral. Neither this letter nor Attachments A may be modified or amended except by a written agreement, signed by the Company's Chief Executive Officer and by you. Very truly yours, Silver Spring Networks, Inc. Scott Lang Chairman, President and CEO ACCEPTED AND AGREED: DON REEVES Signature Date Attachments: 1.AttachmentA - Termination of Employment and Severance Benefits Page 2 Initials 555 Broadway Street, Redwood City, CA 94063 Exhibit 10.18 ATTACHMENT A TERMINATION OF EMPLOYMENT AND SEVERANCEBENEFITS 1. Termination of Employment. a) At-Will Employment.Your employment with the Company is at-will, meaning either you or the Company can terminate your employment at any time, with or without cause, and with or without notice. Neither you nor the Company can change the "at will" nature of your employment, unless the CEO of the Company and you sign a written contract that explicitly changes your status as an "at will" employee. b) Payment & Benefits Upon Termination. Your entitlement to payment and benefits upon termination is as follows: (i) Termination Without "Cause" or "Constructive Termination". If your employment is terminated involuntarily without Cause (as defined in Section 3(a), below) or in the event of your "Constructive Termination" (as defined in Section 3(c) below): (A) you will receive payment for any earned and unpaid salary, bonus and commissions, and unpaid vacation accrued as of the date of your termination of employment; and, (B) in the event you execute and do not revoke a separation agreement, including a release of claims (''Release''), to be drafted by the Company based upon its standard forms, you will be offered the Separation Compensation (as defined in Section 2, below).You will not be entitled to or offered any form of additional severance pay or benefits other than the Separation Compensation (e.g., you will not be entitled to pay or benefits under any employee severance plan that is generally applicable to employees). (ii) Voluntary Termination. If you voluntarily terminate your employment, or give notice that you will voluntarily terminate your employment at a future date (and whether or not the Company accelerates the effective date of your resignation date that you provide to an earlier termination date), you will receive payment(s) for all earned and unpaid salary, bonus and commissions, and unpaid vacation accrued as of the date of termination. You will not be entitled to the Separation Compensation, or any other form of severance pay or benefits. (iii) Termination for Cause. If your employment is terminated for Cause, you will receive payment(s) for all earned and unpaid salary, bonus and commissions, and unpaid vacation accrued as of the date of your termination of employment.You will not be entitled to the Separation Compensation, or any other form of severance pay or benefits. 2. Separation Compensation. If you are entitled to Separation Compensation under Section 1 above, your "Separation Compensation" will include each of the following: a. Salary Continuance.You will be offered pay equal to twelve (12) months of your regular base salary and a pro-rated bonus (if any), subject to applicable payroll deductions and withholdings(''Salary Continuance'');provided, however, that should your Termination without Cause or your Constructive Termination occur within the period beginning two months prior to and ending twelve months following a Change of Control, you may be required by the successor entity (at its sole discretion) to continue your employment for up to three (3) months from the date of a Change of Control in order to be eligible to receive the Salary Continuance.The first salary continuance payment equal to three (3) months of your regular base salary shall be made on the thirtieth (30th) day following your termination of employment (unless a longer period is required by law to make the Release effective, in which case the first salary continuance payment shall be made on the sixtieth (60th) day following your termination of employment) provided the Release is effective at such time, and the remainder shall be paid in monthly installments beginning on the 1st day of the fourth month following your termination of employment, and on the 1st day of each month thereafter, until the total payment obligation is fulfilled.
